DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 15, 16, and 19 are objected to because of the following informalities: “that plurality” in claim 10, line 4 should be –that the plurality--; “along overhead” in claim 15, line 8 should be –along the overhead--; “between the lighting assembly to” in the last line of claim 15 should be amended to recite –between the lighting assembly and--; “the first mobile rack” in claim 16, each of lines 3 and 4 should be –the first of the plurality of mobile racks--; and “material and wherein” in claim 19, line 2 should be –material, and wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 recites the limitation “LED” in line 2, rendering the claim indefinite because it is unclear as to what “LED” is an abbreviation for. The limitation should be amended to recite, for example, --light emitting diode (LED)--.
Claim 15 recites the limitations “the lighting fixture” and "the distance" in lines 6 and 8-9, respectively. There is insufficient antecedent basis for each of these limitations in the claim.
Claim 19 recites the limitation "the mobile rack" in line 2.  There is insufficient antecedent basis for this limitation in the claim, specifically for a singular mobile rack.
Claims 11-13, 16-18, and 20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8, 10, 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNamara et al., U.S. Patent Application Publication No. 2020/0329648 A1 (hereinafter McNamara).
Re Claim 1, McNamara discloses a system for cultivating a plurality of plants (see, e.g., Abstract), the system comprising:
A plurality of mobile racks (107, 207, 307, 407, 507, 607, 707; or 107 and 108 together, 207 and 208 together, etc.; see, e.g., figures 1 and 3 and paragraph [0036]) each configured to receive and support a planting structure (see paragraph [0037]) adapted to receive a plurality of plants (see id.), wherein each of the plurality of mobile racks are movable along a movement axis (axis transverse to the longitudinal axis of the shipping container; see figures 3-7 and paragraphs [0039]-[0040]) and include a rack frame (n07 forms a frame, see, e.g., figure 18; or n07 and n08 form a frame, see, e.g., figure 1 and paragraph [0036]);
An overhead lighting track (“rail system;” see figure 1 and paragraphs [0039]-[0040]) supported above the plurality of mobile racks (see id. and figures 1, 5, and 20, illustrating the lighting track supported by walls of the container see paragraphs [0039]-[0040]; compare figure 3, with figure 4); and
A lighting assembly (114, 214, 314, 414, 514, 614, 714) supported below the overhead lighting track (see figures 20 and 21 and paragraphs [0039]-[0040]) and moveable along the overhead lighting track (see id.; compare figure 5, with figure 6), the lighting assembly including at least one lighting fixture (see paragraphs [0038]-[0039] and [0048]) operable to create a source of light directed at the plurality of plants. See paragraph [0038].
Re Claim 2, McNamara discloses that the overhead lighting track includes a plurality of spaced rails (113, 213, 2013; see figures 1 and 2 and paragraph [0039]) that each extend parallel to the movement axis of the plurality of mobile racks. See id. and figures 3 and 4.
Re Claim 3, McNamara discloses that the lighting assembly includes a lighting frame (see, e.g., figures 9 and 13-15) supported for movement along the overhead lighting track by a plurality of trolleys (see figures 1, 20, and 21 and paragraphs [0039]-[0040]), wherein each of the plurality of trolleys is supported for movement along one of the plurality of spaced rails. See id.
Re Claim 5, McNamara discloses that a distance between the lighting assembly and at least one of the plurality of mobile racks is adjustable. See figures 3-7 and paragraph [0039].
Re Claim 7, McNamara discloses that the lighting assembly is movable along the movement axis. See figures 1 and 3-7 and paragraphs [0039]-[0040].
See id.
Re Claim 10, as best understood (see 112(b) rejection above), McNamara discloses a lighting assembly for use in cultivating a plurality of plants (see, e.g., Abstract) supported on a plurality of mobile racks (107, 207, 307, 407, 507, 607, 707; or 107 and 108 together, 207 and 208 together, etc.; see, e.g., figures 1 and 3 and paragraph [0036]), the lighting assembly comprising:
An overhead lighting track (“rail system;” see figure 1 and paragraphs [0039]-[0040]) including a plurality of spaced rails (113, 213, 2013; see figures 1, 20, and 21 and paragraphs [0039]-[0040]) supported above the plurality of mobile racks (see id. and figures 1, 5, and 20, illustrating the lighting track supported by walls of the container above the mobile racks) such that the plurality of mobile racks are movable relative to the overhead lighting track (see paragraphs [0039]-[0040]; compare figure 3, with figure 4); 
A lighting frame (frames of 114, 214, 314, 414, 514, 614, 714; see, e.g., figures 9 and 13-15 and paragraph [0048]);
A plurality of lighting fixtures (see paragraphs [0038]-[0039] and [0048]) supported on the lighting frame (see id. and figures 9 and 13-15); and 
A plurality of trolleys (see figures 1, 20, and 21 and paragraphs [0039]-[0040]), wherein of the plurality of trolleys support the lighting frame for movement along the overhead lighting track. See id.
See figures 1, 20, and 21 and paragraphs [0039]-[0040].
Re Claim 15, McNamara discloses a method of cultivating a plurality of plants (see, e.g., Abstract) supported on a plurality of mobile racks (107, 207, 307, 407, 507, 607, 707; or 107 and 108 together, 207 and 208 together, etc.; see, e.g., figures 1 and 3 and paragraph [0036]), the method comprising:
Positioning an overhead lighting track (“rail system;” see figure 1 and paragraphs [0039]-[0040]) above the plurality of mobile racks (see id. and figures 1, 5, and 20, illustrating the lighting track supported by walls of the container above the mobile racks) such that the plurality of mobile racks are each movable along a movement axis (axis transverse to the longitudinal axis of the shipping container; see figures 3-7 and paragraphs [0039]-[0040]) relative to the overhead lighting track (see paragraphs [0039]-[0040]; compare figure 3, with figure 4);
Mounting a lighting assembly (114, 214, 314, 414, 514, 614, 714) to the overhead lighting track (see figures 20 and 21 and paragraphs [0039]-[0040]) such that the lighting fixture extends below the overhead lighting track (see id. and figures 1 and 3); and
Selectively moving the lighting assembly along the overhead lighting track (compare figure 5, with figure 6; see also paragraphs [0039]-[0040]) to adjust the distance between the lighting assembly and at least one of the plurality of mobile racks. See figures 3-7 and paragraphs [0039]-[0040].
see figures 1 and 2 and paragraph [0039]) that each extend parallel to the movement axis of the plurality of mobile racks. See id. and figures 3 and 4.
Re Claim 18, McNamara discloses that the lighting assembly includes a lighting frame (see, e.g., figures 9 and 13-15) supported for movement along the overhead lighting track by a plurality of trolleys (see figures 1, 20, and 21 and paragraphs [0039]-[0040]), wherein each of the plurality of trolleys is supported for movement along one of the plurality of spaced rails. See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 3, 10, and 18 above, and further in view of Croker, U.S. Patent No. 5,439,281.
Re Claim 4, McNamara does not expressly teach a bumper.
Croker, similarly directed to a system comprising an assembly (14) supported along a track (24) and moveable along the track (see figure 1 and Abstract), wherein the assembly includes a frame (18, 20, 22) supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley is supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material. See 3:32-35.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the trolleys of McNamara to include a bumper, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. Although McNamara as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of McNamara as modified by Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the In re Leshin, 125 USPQ 416.
Re Claim 12, McNamara teaches that each of the trolleys includes a first side edge and a second side edge (see figures 20 and 21), but does not expressly teach a bumper.
Croker, similarly directed to a system comprising an assembly (14) supported along a track (24) including a plurality of spaced rails (rails of 24; see figures 3-6, 3:20-32, and 4:16-26); and a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supports the assembly for movement along the track (see id.), teaches that it is known in the art to have the trolley include a first side edge and a second side edge (see figures 4 and 5) and a bumper (44) mounted to each of the first and second side edges. See id. and 3:32-35.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second side edges of McNamara to each include a mounted bumper, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. 
Re Claim 13, McNamara as modified by Croker teaches that the bumper is formed from a cushioning material. See id. Although McNamara as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of McNamara as modified by Croker to be resilient, a known, In re Leshin, 125 USPQ 416.
Re Claim 19, McNamara does not expressly teach a bumper.
Croker, similarly directed to a method comprising positioning a track (24); mounting an assembly (14) to the track (see figure 1 and Abstract), and selectively moving the assembly along the track to adjust the distance between the assembly and another assembly (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the assembly is supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material (see 3:32-35), and wherein the bumper contacts the another assembly upon movement of the another assembly into contact with the assembly. See id.; the claimed “wherein” clause necessarily follows from the feature of the bumper, i.e., expresses the intended result of the process step, and does not give “meaning and purpose to the manipulative steps.” See Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002); Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
See Croker at 3:32-35. Although McNamara as modified by Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of McNamara as modified by Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claims 6 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 1 and 15 above, and further in view of Miyazaki et al., U.S. Patent Application Publication No. 2004/0004051 A1 (hereinafter Miyazaki).
Re Claim 6, McNamara teaches that a location of the lighting assembly along the overhead lighting track is adjustable (compare figure 5, with figure 6; see also 
Miyazaki, similarly directed to a system comprising a plurality of mobile assemblies (1, 2, 3, 4, 5; see, e.g., Abstract and figure 1), wherein each of the assemblies are moveable along a track (see paragraph [0045]), teaches that it is known in the art to have a location of one of the assemblies (e.g., 5) along the track be adjustable through movement of one or more of the other assemblies (e.g., 3). See paragraphs [0050]-[0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify McNamara to have the location of the lighting assembly along the overhead lighting track be adjustable through movement of one or more of the plurality of mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; McNamara at paragraph [0039] (“[m]ovement can be motorized or by hand or both.”). Alternatively, even were McNamara’s movement by hand, combining the teachings of McNamara and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Re Claim 16, McNamara does not expressly teach the claim limitations.
Miyazaki, similarly directed to a method comprising selectively moving a first (e.g., 3) of a plurality of mobile assemblies (1, 2, 3, 4, 5; see, e.g., Abstract and figure 1) see paragraph [0045]), teaches that it is known in the art to have the method comprise the steps of: moving the first of the plurality of mobile assemblies into contact with another of the assemblies (e.g., 4; see paragraphs [0050]-[0051] and [0055], noting “push” and “force” discussed as being applied to the another of the assemblies by the first of the assemblies); and further moving the first of the assemblies such that the another of the assemblies moves along the track with the movement of the first of the assemblies. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify McNamara to have the steps of: moving a first of the plurality of mobile racks into contact with the lighting assembly, and further moving the first of the plurality of mobile racks such that the lighting assembly moves along the overhead lighting track with the movement of the first of the plurality of mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; McNamara at paragraph [0039] (“[m]ovement can be motorized or by hand or both.”). Alternatively, even were McNamara’s movement by hand, combining the teachings of McNamara and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Claims 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claims 1, 10, and 15 above, and further in view of Heidl et al., U.S. Patent No. 10,098,287 B2 (hereinafter Heidl; submitted by Applicant on IDS filed 11/12/2019).
Re Claims 9 and 20, McNamara teaches that each of the plurality of mobile racks are supported on an overhead rail and are moveable along the rail. See figures 1, 3, 20, 21, and paragraphs [0039]-[0040]. McNamara does not expressly teach that each of the mobile racks are supported on a floor and are moveable along the floor.
Heidl, similarly directed to a system and method for cultivation of a plurality of plants supported on a plurality of mobile racks (2b, 2c; see Abstract, figure 6, 7:12-18, and 7:36-38), comprising a lighting assembly (14), wherein the mobile racks and lighting assembly are each moveable (see 7:12-35), teaches that it is known in the art to have the plurality of mobile racks supported on a floor and moveable along the floor. See figure 6 and 7:12-18.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the plurality of mobile racks of McNamara to be supported on a floor and moveable along the floor, as taught by Heidl, in order to provide a more stable and easy-to-install track system for moving the mobile racks, or to provide both overhead and floor tracks to ensure proper alignment of the mobile racks.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara as applied to claim 10 above, and further in view of Gru et al., WO 2018/037188 A1 (hereinafter Gru; English-language translation provided on PTO-892).
Re Claim 14, McNamara does not expressly teach whether each of the lighting fixtures includes a plurality of LED light bars, but teaches that each of the lighting fixtures includes a plurality of LEDs. See paragraphs [0038]-[0039] and [0048].
see Abstract and translation at paragraphs [0059]-[0061]), comprising an overhead lighting track including a plurality of spaced rails (51; see figure 1) such that the mobile racks are movable relative to the overhead lighting track (see Abstract and translation at paragraphs [0067] and [0069]-[0071]), and wherein the lighting assembly is supported for movement along the overhead lighting track (see id.), teaches that it is known in the art to have a plurality of lighting fixtures (41; or 411, 412; see paragraph [0065]) supported on a lighting frame (frame of 40 or frame supporting 40; see figures 1 and 5 and translation at paragraphs [0065]-[0067]), wherein each of the lighting fixtures includes a plurality of LED light bars (42 “LED tubes”). See id.
It would have been obvious to a person having ordinary skill in the art at the time  of Applicant’s invention to modify each of the lighting fixtures of McNamara to include a plurality of LED light bars, as taught by Gru, in order to use a desired type of LED light that emits a more uniform light for uniform irradiation of all of the plants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642